DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/10/2022.
Claims 29-32 and 37 are amended.
Claims 1-28, 33-36, and 38-39 are cancelled.
Claims 40-54 are newly added. 
Claims 29-32, 37, and 40-54 are pending.

Response to Arguments
Applicant’s argument with respect to amended claim 29 and newly added claim 40 filed 5/10/2022 have been considered but are not persuasive.

 The Applicant argues that Born does not disclose an opening of the stem proximate the interior chamber is positioned between the upper opening of the bowl and a lower end of the bowl (p. 9). The Applicant notes that Born discloses a single dose smoke device in which the pack end 104 opening 202 of the stem meets the draw end 352 of the insertable bowl (i.e. at its base/bottom) (p. 9).
The Examiner respectfully disagrees with the Applicant’s assertion that the pack end opening 104 is at the draw end. Fig. 5 of the instant application show that the pack end opening extends past the draw end 352. Moreover, Born further discloses that the bowl includes a lip 452 along the circumference of the pack end 354 (para. 36). Therefore, Born discloses that the pack end opening 104, 304 is between the lip 452 containing the pack end 354 and the draw end 352, thus reading on the limitation “wherein an opening of the stem proximate the interior chamber is positioned between the upper opening of the body and the lower opening of the body.”

    PNG
    media_image1.png
    405
    687
    media_image1.png
    Greyscale


The Applicant argues that Alfawaz does not disclose an opening of the stem proximate the interior chamber is positioned between the upper opening of the bowl and a lower end of the bowl (p. 9). The Applicant notes that the tube member 186 is coupled with flange 188 to the bottom of bowl 120 (p. 9).
The Examiner respectfully disagrees. The bottom of the flange 188 is considered the bottom of the bowl 120. Since the tube member 186 extends into the flange 188, tube member’s top opening is necessarily between the top opening of the bowl and the bottom of the flange (see Fig. 12). 

    PNG
    media_image2.png
    522
    865
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-43, 45, 48-49, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfawaz et al. (US 2016/0157520; of record).
Regarding claims 40, 45, and 48, Alfawaz discloses a water pipe arrangement (abstract) comprising:
providing the water pipe (see Fig. 12) including an outer wall portion (180; Figs. 12-13; “bowl”) defining a receptacle (126; “interior chamber”) and a rim (184; “upper opening”); and
a tube member (186; “stem”) extending from the bowl (see Fig. 12), the stem defining an interior airway (see Fig. 12; interpreted as the inside of the tube member) with an opening proximate a distal end of the stem (see Fig. 12; interpreted as the bottom opening of the tube member), 
wherein an opening proximate the interior chamber (see Fig. 12; interpreted as the top opening of the tube member) is positioned between the rim and a lower flange (188; includes the “lower end”);
holding (“placing”) a vapor-producing substance (“quantity of combustible material”) in the container (para. 45; “disposed within the interior chamber of the bowl”), wherein the vapor-producing substance can contain cannabis (para. 57); and
closing (“applying”) the upper end and lower end of the bowl (para. 71; see Fig. 12) using removable seals (190 removable sealing elements occluding… the upper opening of the bowl and the opening proximate the distal end of the stem”).

    PNG
    media_image3.png
    511
    865
    media_image3.png
    Greyscale


Regarding claims 41 and 49, Alfawaz discloses a lower flange (188; “shaft”) extending from the interior chamber of the bowl (see Fig. 12-13), wherein the tube member is inserted into the flange (see Fig. 12; “interior airway is in gaseous communication with the interior chamber via said shaft”). 
Regarding claim 42, Alfawaz discloses the vapor-producing substance can contain cannabis (para. 57), wherein the top opening of the tube member (186) has a diameter (see Fig. 12; “sized”) and capable of limiting entry of at least one of ground cannabis or cannabis ash into the shaft (see Fig. 12). 

Regarding claim 43, Alfawaz discloses the vapor-producing substance can contain cannabis (para. 57), and further discloses an interior wall (144) with transfer ports (148) which permit gases to pass (para. 49-50; collectively interpreted as “screen”), the interior wall is proximate the top opening of the tube member (186; see Fig. 12) capable of limiting the escape of ground cannabis or cannabis ash through the opening of the tube member (see Fig. 12).

Regarding claim 52, Alfawaz discloses the substance (160) may be a cannabis related or similar substance ( para. 57; “cannabis derivative”)

Claims 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfawaz et al. as applied to claim 40 above, and further evidenced by Fornarelli (US 2018/0256835; of record).
Regarding claim 44, Alfawaz discloses the device as discussed above with respect to claim 40, including the seals are adhesively secured to the rims of the bowl (paragraph 71), the seals may be constructed of a foil material (paragraph 55).
Regarding the claim limitation “the sealing elements are induction seals,” the word “induction” makes the limitation a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113. In this case, Alfawaz’s seals constructed with foil material and are adhesively secured appear to have the same structure as an induction seal. 
To further support this, Fornarelli teaches a disposable medical grade tank for vaporizing chemicals (abstract) comprising a tank (12; see Fig. 2), wherein a second end (20) of the disposable tank is fitted with a foil seal (32) by electromagnetically sealing by induction cap sealing or capless induction sealing which hermitically welds a foil laminate to the lips of the jars and bottles. (Paragraph 29). In other words, the foil seal of Fornarelli which undergoes an induction sealing process has the same structure as the foil material of Alfawaz.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. as applied to claim 40 above, and in further in view of Fornarelli (US 2018/0256835l of record).
Regarding claim 44, Alfawaz discloses the device as discussed above with respect to claim 40, including the seals are adhesively secured to the rims of the bowl (paragraph 71), the seals may be constructed of a foil material (paragraph 55).
However, Alfawaz is silent as to the removable seals are induction seals.
Fornarelli teaches a disposable medical grade tank for vaporizing chemicals (abstract) comprising a tank (12; see Fig. 2), wherein a second end (20) of the disposable tank is fitted with a foil seal (32) by electromagnetically sealing by induction cap sealing or capless induction sealing which hermitically welds a foil laminate to the lips of the jars and bottles. (Paragraph 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seals of Alfawaz for the foil seal of Fornarelli which undergo an induction sealing process to obtain the predictable result of hermetically wielding a laminate to the bowl with the benefit of providing tamper evidence (Fornarelli; Paragraph 29).

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. as applied to claims 45 and 48 above, and further in view of Born (US 2016/0183589; of record).
Regarding claims 46 and 53, Alfawaz discloses the vessel as discussed above with respect to claims 45 and 48, including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis weighs between 0.25 and 0.5 grams.
Born teaches a single dose smoking device (abstract) and method (Paragraph 22) comprising providing a single dose pipe (see Fig. 1-2) including bowl (150) and a stem (100), the stem having a draw end (102; interpreted as a distal end) and hollow (402; see Fig. 4; interpreted as an opening proximate the distal end), and loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28), wherein the bowl accommodates smoking material in prescribed sizes ranging between 1 mg and 500 mg (Paragraph 27; equivalent to 0.001-0.5 grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of cannabis of Alfawaz to be in the range of 1-500 mg as in Born in order to give a user a controlled dose that may be used in smoking cessation programs while focusing on responsible dispensing of the cannabis (Born; Paragraph 28). 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. in view of Born as applied to claim 46 above, and further in view of Rousseau et al. (US 2020/0253264; of record).
Regarding claim 47, modified Alfawaz discloses the vessel as discussed above with respect to claim 46 above including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis being a cannabis derivative or ground cannabis, and has a THC concentration of not more than 0.3% dry weight basis.
Rousseau teaches an aerosol generating material containing reconstituted cannabis (abstract) addressing the problem of inconsistent delivery of combusted cannabis to a user (Paragraph 8), wherein the reconstituted cannabis aerosol generating material may be burned in order to deliver controlled amounts of THC and/or CBD to a user (paragraph 9), contains very low levels of THC, such as les s than about 0.1% by weight THC (Paragraph 16), for example by grinding a cannabis material and combined with a solvent (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Alfawaz to be ground up and extracted cannabis material having a THC concentration of less than 0.1% by weight as in Rousseau because (a) the modification solves the problem inconsistent delivery of combusted cannabis to a user by using extracted cannabis material (Rousseau; Paragraph 8); and (b) the use of ground and extracted cannabis components is advantageous because it produces a milder aerosol and may be easier to handle than virgin plant materials (Rousseau; Paragraph 42).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. as applied to claim 48 above, and further in view of Freitekh (US 2019/0300265; of record).
Regarding claims 50-51, modified Born discloses the method as discussed above with respect to claim 48.
However, Alfawaz is silent as to injecting at least one gas being nitrogen into the interior of the pipe before applying at least one of the sealing elements.
Freitekh teaches a container for maintaining the freshness of a smokable material (see abstract) wherein the invention provides a plastic sealing screw cap on top of a can and uses nitrogen to reduce oxidation levels and increase the lifespan of the tobacco (Paragraph 9), the nitrogen is sprayed into the can (see claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known method of spraying nitrogen as in Freitekh to the method of Alfawaz in order to obtain the predictable result of reducing oxidation levels and increasing the smokeable material (Freitekh; Paragraph 9). 
Regarding the claim limitation “injecting at least one gas…before applying at least one of the first and second sealing elements,” it would have been obvious to one of ordinary skill in the art to change the order of injecting the nitrogen and sealing the caps because “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP 2144.04(IV)(C).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. as applied to claim 48 above, and further in view of Rousseau et al. (US 2020/0253264; of record).
Regarding claim 54, Alfawaz discloses the vessel as discussed above with respect to claim 48 above including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis being a cannabis derivative or ground cannabis, and has a THC concentration of not more than 0.3% dry weight basis.
Rousseau teaches an aerosol generating material containing reconstituted cannabis (abstract) addressing the problem of inconsistent delivery of combusted cannabis to a user (Paragraph 8), wherein the reconstituted cannabis aerosol generating material may be burned in order to deliver controlled amounts of THC and/or CBD to a user (paragraph 9), contains very low levels of THC, such as les s than about 0.1% by weight THC (Paragraph 16), for example by grinding a cannabis material and combined with a solvent (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Alfawaz to be ground up and extracted cannabis material having a THC concentration of less than 0.1% by weight as in Rousseau because (a) the modification solves the problem inconsistent delivery of combusted cannabis to a user by using extracted cannabis material (Rousseau; Paragraph 8); and (b) the use of ground and extracted cannabis components is advantageous because it produces a milder aerosol and may be easier to handle than virgin plant materials (Rousseau; Paragraph 42).

Claims 29-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589; of record) in view of Alfawaz et al. (US 2016/0157520; of record) and Stein (US 2016/0037825; of record).
Regarding claim 29, Born discloses a single dose smoking device (abstract) and method (Paragraph 22) comprising:
providing a single dose pipe (see Fig. 1-5; para. 32; interpreted as the combination of the bowl and the stem; “body”) having a plurality of openings including a draw end (352; “lower opening”), a pack end (354; “upper opening”), and a draw end (302; “distal end opening”) of a stem (100), a bowl (150) having an interior chamber (see Fig. 4; interpreted as the volume between the draw end and the pack end);
loading the interior chamber of bowl with smoking material (Paragraph 26; “combustible material”);
securely affixing a removable disposable cap (1382) to the pack end (354) to seal the contents of the insertable bowl (150) (Paragraph 25, Paragraph 71; “applying a first removable sealing element to the upper opening of the bowl”), 
wherein a pack end (304; “opening of the stem proximate the interior chamber”) is positioned between the upper opening and the lower opening of the body (see Fig. 5; the pack end is positioned between the lip 452 on the pack end and the draw end).
Born suggests that the pack end capping system improves the portability and/or storage of the product once it is loaded with the smoking material (Paragraph 69). Burn further suggests that the bowl may be a detached unfixed entity that can be used in a stem.
However, Born is silent as to removable sealing elements sealing the lower opening and the stem opening. 


    PNG
    media_image4.png
    224
    610
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    405
    687
    media_image1.png
    Greyscale

Alfawaz teaches a waterpipe (abstract) comprising a bowl (120) that is disposable (Paragraph 68), the bowl is closed for storage purposes until the bowl is to be used, and includes any suitable type of cap or closure (Paragraph 71) such as removable seals (190; Fig. 12) used to close the upper and lower ends of the bowl until use (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe of Born to include two cap or closures as in Alfawaz by adding a seal to the draw end (302) in order to obtain the predictable result of closing both ends of the pipe (Alfawaz; Paragraph 71) since Alfawaz suggests closing both ends of the bowl is beneficial until using the bowl (Paragraphs 7, 71). 
Moreover, Stein teaches a hookah bowl assembly (abstract) comprising an insert (10; Fig. 1-5, 11) having holes (20) located at a bottom of the insert (see Fig. 11), and a cover (26) is provided to cover and seal the narrower end with the holes to prevent smoking material and flavors from leaking out (paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cover as in Stein to the bottom of draw end (352) of the bowl of Born in order to cover the draw end and prevent the smoking materials and flavors from leaking out (Stein; Paragraph 32). 
Regarding the claim limitation “wherein removing the removable sealing elements form the upper opening and a respective one of the lower opening and the stem opening places the vessel into a configuration where the vessel is configured to be used by a user to smoke the quantity of combustible material by heating the combustible material and drawing on the body through one of the respective one of the lower opening and the stem opening” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the bowl of modified Born is identical the claimed invention, it is capable of being operated with identically claimed characteristics. 

Regarding claim 30, the claim limitation “a shaft” has been given different meaning than traditionally known in the art. For example, the Applicant’s specification describes “drilling a shaft [410] from a lower portion of a chamber of a bowl” (para. 38, 123; Fig. 8). Therefore, the Applicant’s “shaft” is considered to be a “bore” (see also Fig. 4 in which element 410 points to the bore).  
Moreover, modified Born discloses a small hole (756, 952; see Fig. 7, 9; “shaft” according to Applicant’s interpretation) extending between an interior chamber of the body and a lower opening of the body (see Fig. 9), allowing gas to pass therebetween (abstract; “stem is in gaseous communication with the interior chamber via said shaft”).

Regarding claim 31, modified Born discloses wherein the smoking material can be cannabis (Paragraph 28) and the holes are sized as fine to insure protect a user from ash (para. 61; “cross-sectional area of an opening of the shaft extending between the interior chamber of the body and the lower opening of the body is sized to limit entry of cannabis ash into the shaft”).

Regarding claim 32, modified Born further discloses a multi hole-screening matrix (756; “at least one screen”) disposed at the draw end (para. 37; “proximate an opening of the shaft extending between the interior chamber of the body and the lower opening of the body”) and may be a metal screen (para. 37) which protects a user from unwanted/inadvertent ingestion of undesirable ash and/or residue (para. 28, 60; “limit escape of cannabis ash”).

Regarding claims 37, modified Born discloses a method (Paragraph 22) including removing the caps (paragraph 26; Alfawaz, paragraph 71; Stein, paragraph 13) and applying a flame within close proximity to the bowl end to facilitate smoking (paragraph 26; equivalent to ignition by a flame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woodward (US 549418) discloses a bowl (A) having a plug (a2) inserted into the lower end of the bowl to close the lower end thereof (see claim 2). Moreover, Woodward’s pipe has a similar construction as the invention, and is made of cork. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712